Exhibit 10.6

DEL MONTE FOODS COMPANY

ASSISTANT SECRETARY’S CERTIFICATE

I, Maryann Bodayle, Assistant Secretary of Del Monte Foods Company, a Delaware
corporation (the “Company”), hereby certify that:

1. Attached as Exhibit A hereto is a true and correct copy of the resolutions
duly adopted on November 24, 2010, at a meeting of the Company’s Board of
Directors at which a quorum was present and acting throughout, and that such
resolutions have not been amended, modified, rescinded or superseded and remain
in full force and effect.

IN WITNESS WHEREOF, I have caused this Assistant Secretary’s Certificate to be
duly executed on this 28th day of February, 2011.

 

/s/ Maryann Bodayle Name:  Maryann Bodayle Title:  Assistant Secretary

EXHIBIT A

Resolutions of the Board of Directors of Del Monte Foods Company Approved on
November 24, 2010

The following resolution was approved by the Board of Directors of Del Monte
Foods Company (the “Company”) on November 24, 2010:

WHEREAS, the Company maintains or is a party to certain plans, arrangements or
agreements, pursuant to which the Company has obligations to make payments to
Company employees if such employees become subject to an excise tax imposed by
Internal Revenue Code (the “Code”) Section 4999 (the “Gross-Up Arrangements”);
and

WHEREAS, the Company desires to clarify that the Gross-Up Arrangements shall
apply to the full excise tax imposed by Code Section 4999 with respect to all
payments subject to such excise tax, whether in the form of equity, cash or
otherwise, and to clarify the provisions of certain limitations on the Company’s
obligations under the Gross-Up Arrangements.

NOW, THEREFORE, BE IT RESOLVED, that the Company hereby clarifies and approves
any amendments to any Gross-Up Arrangements to the extent necessary to clarify,
that (1) the Gross- Up Arrangements shall apply to the full excise tax imposed
by Code Section 4999 with respect to all “parachute payments” (as defined in
Code Section 280G) (“Payments”) that become subject to such excise tax for any
reason, whether in the form of equity, cash or otherwise, and (2) to the extent
that an existing Gross-Up Arrangement contains a provision limiting the gross-up
payment in the event that an affected payment does not equal or exceed 105% of
the Capped Amount (or similar provision), then in the event the total amount of
Payments does not equal or exceed 105% of the Capped Amount, no gross-up payment
shall be made, and instead the total amount of Payments shall be either
(i) limited to the Capped Amount or (ii) provided in full, whichever of (i) or
(ii) place the employee in the better after-tax position. The “Capped Amount”
means three (3) times the employee’s “base amount” (as defined in Code
Section 280G), minus one dollar ($1).